Case: 4:18-cr-00876-JAR-NCC Doc. #: 98 Filed: 08/22/19 Page: 1 of 3 PageID #: 327



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )
                                                   )   Cause No. 4:18CR00876JAR/NCC
v.                                                 )
                                                   )
ASHU JOSHI,                                        )
                                                   )
       Defendant.                                  )

              DEFENDANT’S SIXTH MOTION FOR EXTENSION OF TIME
                        TO FILE PRE-TRIAL MOTIONS

       Comes now, Counsel for Defendant, Ashu Joshi, and respectfully requests a forty-five-day

extension of the filing deadline for pre-trial motions. In support of this motion, Counsel states as

follows:

       1.         Defendant has been charged with one count of Production of Child Pornography,

one count of Transportation of a Minor Across State Lines and one count of Receipt of Child

Pornography. If convicted Defendant faces the possibility of significant prison time including a

mandatory minimum of 15 years and on one count up to Life.

       2.         The Court has made a finding that this case was a complex case for purposes of the

Speedy Trial Act.

       3.         Defense Counsel needs additional time to investigate and research the case. The

matter involves an investigation conducted by a social media company, the National Center for

Missing & Exploited Children, the St. Louis County Police Department, and the Bowling Green

Kentucky Police Department. The discovery is voluminous and has taken counsel considerable

time to review.
Case: 4:18-cr-00876-JAR-NCC Doc. #: 98 Filed: 08/22/19 Page: 2 of 3 PageID #: 328



        4.      Discovery and investigation are still ongoing. The Government has been working

with defense counsel to provide supplemental discovery requested by the defense. The defense has

identified a number of arguably suppressible events. The defense continues to research these

matters.

        5.      Counsel has not yet received a report from a private evaluation conducted on the

Defendant. The psychologist preparing the report had to undergo eye surgery which has delayed

completion of the report.

        6.      Given the volume of discovery, the serious nature of the charges, and the Court’s

complex case designation Counsel respectfully requests additional time to file motions.

        7.      Once discovery, investigation, and research are completed, Counsel anticipates

continuing settlement discussions with the Government. If a settlement is reached this may alleviate

the necessity of pretrial motions.

        8.      It is Counsel’s understanding that a trial date has not been set for the cause.

        9.      Counsel has discussed this request with Assistant United States Attorney Colleen

Lang who has no objection.

        10.     This request for an extension of time is made in good faith for all the reasons listed

herein and not to vex or harass the Court or the Government, but to ensure Defendant’s Sixth

Amendment right to effective assistance of counsel. The ends of justice will be best served by

excluding these periods of delay from calculating deadlines that would otherwise apply. 18 U.S.C.

§3161(h)(7)(A) and (B)(iv).

        WHEREFORE, for the foregoing reasons Counsel for Defendant requests a forty-five-day

extension of the deadline to file pre-trial motions.
Case: 4:18-cr-00876-JAR-NCC Doc. #: 98 Filed: 08/22/19 Page: 3 of 3 PageID #: 329



                                               Respectfully submitted,


                                               FRANK, JUENGEL & RADEFELD,
                                               ATTORNEYS AT LAW, P.C.


                                           By /s/ Daniel A. Juengel
                                             DANIEL A. JUENGEL (#42784MO)
                                             Attorneys for Defendant
                                             7710 Carondelet Avenue, Suite 350
                                             Clayton, Missouri 63105
                                             (314) 725-7777

                                 CERTIFICATE OF SERVICE

I hereby certify that on August 22, 2019, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon the following.

Colleen Lang
Asst. United States Attorney
111 South Tenth Street, 20th Floor
St. Louis, Missouri, 63102
                                               /s/ Daniel A. Juengel
                                               DANIEL A. JUENGEL
